Citation Nr: 1757412	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs (VA) national cemetery.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel








INTRODUCTION

The decedent served in the United States Army National Guard from August 1969 to April 1970, which included a period of active duty training (ACDUTRA) from October 1969 to March 1970. The appellant is the widow of the decedent.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Scheduling Office in St. Louis, Missouri. In March 2015 and June 2017, the Board remanded the issue for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the appellant's claim so that every possible consideration is afforded.

A memorandum in the file reflects that the Veteran did not receive treatment from the VA Veterans Health Administration. The Board's June 2017 remand included an instruction to the AOJ to contact the appellant and obtain the names and addresses of all medical care providers who treated the decedent prior to his death. There is no indication in the record that the AOJ complied with the Board's remand instruction. Not only is remand required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), the information requested is highly relevant to the current claim, because the threshold question in this case (at this time) is whether the decedent can claim "Veteran" status by demonstrating that he was disabled or died from a disease of injury incurred or aggravated during ACDUTRA, or whether he can show that he died while hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA. See 38 U.S.C. §§ 101(2, 24), 2402(a-b) (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 38.620(a-b) (2017). 

Additionally, there appears to be no service treatment records (STRs) in the file. The record is unclear about whether the Veteran's STRs were sought (as opposed to just his service personnel records) and an April 2015 records response from the New Jersey Department of Military and Veterans Affairs is likewise unclear as to whether the decedent's STRs were searched for by that entity. Remand is necessary to ensure that the decedent's STRs are obtained, if available. [The Board notes that the decedent's NGB 22 reflects that he was found to be physically disqualified for retention "not incident" to his service, but thorough development of the evidence requires remand to adequately determine, if possible, any injuries incurred as a result of service.]

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, if possible, the records of all private evaluations and treatment the decedent received related to his death, to include a death certificate. To accomplish this, the AOJ must request such records or medical releases from the appellant. The appellant must assist in the matter by identifying the decedent's private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the appellant should be so notified and advised that it is ultimately her responsibility to ensure that any available private records are received.

2. The AOJ should contact the appropriate records custodians, to include contacting the proper New Jersey National Guard authority, to obtain the decedent's STRs. If such records are deemed unavailable, a memorandum of unavailability MUST be added to the record and the appellant so notified. 

3. After the above development has been completed the AOJ should review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim. 38 C.F.R. § 20.1100(b) (2017).

